       Case 2:19-cv-00098-MHT-JTA Document 41 Filed 07/30/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

GAVIN MCINNES,                               )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       CIVIL ACTION NO.
                                             )       2:19-cv-00098-MHT-GMB
THE SOUTHERN POVERTY LAW                     )
CENTER, INC.                                 )
                                             )
       Defendant.                            )

                                   MOTION TO WITHDRAW

       COMES NOW Benjamin W. Maxymuk, counsel for Defendant SPLC, and moves this

Court for leave to withdraw as counsel, presenting the following as good cause therefor:

       1.      Undersigned counsel has accepted a position working for the federal judiciary in

Virginia and will therefore be leaving the private practice of law as of August 2021.

       2.      SPLC will continue to be represented by the other capable attorneys who have

appeared on its behalf in this case.

                                             Respectfully submitted,

                                             /s/ Benjamin W. Maxymuk

                                             Benjamin W. Maxymuk (ASB-9590-M67M)
                                             COPELAND FRANCO SCREWS & GILL, P.A.
                                             444 South Perry Street
                                             Montgomery, AL 36104
                                             Tel: (334) 384-1180
                                             maxymuk@copelandfranco.com




                                                 1
      Case 2:19-cv-00098-MHT-JTA Document 41 Filed 07/30/21 Page 2 of 2




                                CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing has been filed this 30th day of July,

2021, via the Court’s CM/ECF system, which will provide service to all counsel of record.

                                             /s/ Benjamin W. Maxymuk
                                                 Of Counsel




                                                2
